DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 23 are objected to because of the following informalities: 
In line 2 of claim 21, “release link lever” should be --release lever link-- as recited in claim 1
in line 2 of claim 21, “the override/reset” should be --the “override/reset”--
in line 3 of claim 21, “and pawl” should be --and the pawl--
in line 1 of claim 23, “release link lever” should be --release lever link-- as recited in claim 18
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 23 recite “return movement of the release lever and the pawl from the ratchet releasing position back to the ratchet holding position.” It is unclear if Applicant intends the release lever has a ratchet releasing position and a ratchet holding position because movement of the release lever from the ratchet releasing position back to the ratchet holding position is not previously introduced. For purposes of examination, the limitation will be interpreted as: allows a return movement of the release lever and the pawl from the ratchet releasing position back to the ratchet holding position.
Should Applicant intend to provide the return movement of the release lever moves the pawl, the examiner suggests amending the claims to recite “allows a return movement of the release lever to move the pawl from the ratchet releasing position back to the ratchet holding position.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuma, US 2018/0058112.

claim 18, Okuma discloses a method of allowing a power actuatable closure latch assembly to be converted for selective manual actuation during a power interruption to the power actuated latch assembly, comprising: 
providing a ratchet C-150 (Fig. 2) being moveable between a striker release position ([0066]) and a striker capture position ([0065]);
 providing a pawl C-140 (Fig. 2) being moveable between a ratchet holding position to hold the ratchet in the striker capture position ([0065]) and a ratchet releasing position to permit movement of the ratchet to the striker release position ([0066]); 
providing a power driven actuator B-200 (Fig. 2);
providing an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
providing a release lever A-900 (Fig. 5A) configured in operable communication with the pawl ([0083]); and 
providing a release lever link A-800 (Fig. 5A) operably communicating the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release lever link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide concurrent movement between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator ([0101]), and 
allowing the release lever link to be manually deployed to an "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: cancel lever A-700 is manually actuated causing the cancel slide link A-800 to move to a second position away from the closed end A-912, corresponding to allowing cancel slide link A-800 to be manually deployed) whereat the release lever link is moved out of communication between the actuator lever and the release lever to allow the release lever to move independently from the actuator lever ([0108]: cancel slide link A-800 in the second position results in open lever A-900 being disengaged from the passive lever A-500 and thus  the active lever A-300, so the open lever A-900 can rotate independently from the active lever A-300), thereby allowing the pawl to move 37Atty. Docket No. 028925-00562/711148USunder manual actuation from the ratchet releasing position back to the ratchet holding position ([0109]: disengaging A-900 from A-500 allows pawl C-140 to rotate back to the ratchet holding position when the door is closed manually, corresponding to moving under manual actuation).

Regarding claim 23, Okuma discloses all limitations of claim 18 as shown. Okuma further discloses movement of the release lever link A-800 (Fig. 5A) from the normal first position ([0086]: against the closed end A-912) to the “override/reset” second position ([0107]: spaced away from the closed end A-912) allows a return movement of the release lever A-900 ([0107], [0109]: movement of the pin A-800 disengages the lever A-900 from the passive lever A-500, allowing a return movement of the lever A-900) and the pawl from the ratchet releasing position back to the ratchet holding position ([0107]-[0109]: pin A-800 disengages the lever A-900 from passive lever A-500 enabling the lever A-900 to release the hook A-920 from the lift lever C-110, to allow pawl C-140 to move to the ratchet holding position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916.

Regarding claim 1, Okuma discloses a closure latch assembly for use with a closure panel in a motor vehicle (abstract), comprising: 
a ratchet C-150 (Fig. 2) moveable between a striker release position whereat the ratchet is positioned to release a striker ([0066]), a striker capture position whereat the ratchet is positioned to retain the striker ([0065]); 
a pawl C-140 (Fig. 2) moveable between a ratchet holding position whereat the pawl is positioned to hold the ratchet in the striker capture position ([0065]) and a ratchet releasing position whereat the pawl is located to permit movement of the ratchet to the striker release position ([0066]); 
a power driven actuator B-200 (Fig. 2); 
an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
a release lever A-900 (Fig. 5A) configured in operable communication with said pawl ([0083]), the release lever being biased away from said pawl ([0109] release lever A-900 biased to rotate counter-clockwise and release the lift lever C-110 corresponds to being biased away from the pawl C-140); and 
A-800 (Fig. 5A) configured to operably communicate the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release lever link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide conjoint movement between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator ([0101]), and to allow the release lever to move independently from the actuator lever ([0108]: open lever A-900 is disengaged from the passive lever A-500, which is engaged to the active lever A-300) when the release lever link is in a manually deployed "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: second position is away from the closed end A-912 via pulling cancel lever A-700) to allow movement of the pawl from the ratchet releasing position back to the ratchet holding position ([0109]: when open lever A-900 is disengaged from passive lever A-500, pawl C-140 is allowed to return to the fully latched state).

Okuma discloses the ratchet is biased ([0062]), but is not explicit that the ratchet is biased toward the striker release position. 
Tomaszewski also teaches a known vehicle latch assembly. Tomaszewski ratchet biased toward the striker release position ([0011]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet disclosed by Okuma to be biased to the striker release position as disclosed by Tomaszewski so when the pawl is released from the ratchet holding position, the ratchet is biased to automatically release the striker (Tomaszewski, [0013]).  

Okuma also discloses the pawl is biased by a spring ([0059], [0065]), but is not explicit that the pawl is biased toward the ratchet holding position.
Tomaszewski teaches a pawl biased toward the ratchet holding position ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pawl disclosed by Okuma to be biased to the ratchet holding position as disclosed by Tomaszewski to prevent the ratchet from rotating to the striker release position until the user desires to open the door (Tomaszewski, [0049]).  

Regarding claim 2, Okuma, in view of-- Tomaszewski, further teaches a release lever link spring member A-1000 (Okuma, Fig. 5A) biasing the release lever link toward the "normal" first position (Okuma, [0086]).

Regarding claim 3, Okuma, in view of-- Tomaszewski, further teaches a backup release lever A-700 (Okuma, Fig. 5A) configured in operable communication with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]).

Regarding claim 21, Okuma, in view of Tomaszewski, teaches all limitations of claim 1 as shown. Okuma, in view of Tomaszewski, further teaches movement of the release lever link A-800 (Okuma, Fig. 5A) from the normal first position (Okuma, against the closed end A-912) to the “override/reset” second position (Okuma, spaced away from the closed end A-912) allows a return movement of the release lever (Okuma, [0107], [0109]: a return movement of lever A-900 allowed by the pin A-800 disengaging the lever A-900 from the lever A-500) and the pawl from the ratchet releasing position (Okuma, ([0107]-[0109]: pin A-800 disengages the lever A-900 from passive lever A-500 enabling the lever A-900 to release the hook A-920 from the lift lever C-110, to allow pawl C-140 to move to the ratchet holding position).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 as applied to claim 3 above, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

Regarding claim 4, Okuma, in view of --Tomaszewski, teaches the backup release lever A-700 (Okuma, Fig. 5A) is configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]). However, Okuma, as modified by Tomaszewski, does not disclose the backup release lever is configured for manual activation via a vehicle key.
Taurasi teaches a backup release lever 146 (Fig. 5A) configured for manual actuation independent from the power driven actuator ([0071] the user can reset the latch to a closed condition mechanically when the motor and/or its mechanical connections are inoperable, corresponding to manual actuation independent from the power driven actuator) via a vehicle key ([0075]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup release lever configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position disclosed by Okuma, as modified by Tomaszewski above, to be configured for manual actuation via a vehicle key as taught by Taurasi to enable the user to close and lock the door latch mechanically from the exterior (Taurasi [0071], [0099]) and while preventing an unauthorized user from closing and locking the door latch.

Regarding claim 5, Okuma, as modified by --Tomaszewski and Taurasi above, teaches a backup actuation lever (Okuma, [0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the backup release lever (Okuma, Fig. 2 illustrates linkage E-120 operably couples manual actuator E-110 and cancel lever A-700), wherein rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]: cancel lever A-700 is pulled and contacts cancel slide pin A-800 to slide to the open end A-914).
However, Okuma, as modified by --Tomaszewski and Taurasi above, is silent to the backup actuation lever being configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key.
Taurasi further teaches a backup actuation lever 152 (Fig. 5E) operably coupled to a backup release lever 146 (Fig. 5D), the backup actuation lever being configured for receipt of the vehicle key ([0077]: key cylinder 150 receives the key and includes linkage element 152) and for rotation in response to rotation of the vehicle key 122 (Fig. 5F; [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever disclosed by Okuma, in view of Tomaszewski and Taurasi, to be configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key as taught by Taurasi to transfer the rotation of the vehicle key to the backup release lever so the user can close the latch mechanically from the exterior of the vehicle when the motor is inoperable (Taurasi [0071], [0099]).

Regarding claim 6, Okuma, as modified by --Tomaszewski and Taurasi above, further teaches a link arm E-120 (Okuma, Fig. 2) extending between the backup release lever and the backup actuation (Okuma, [0054]) and being pivotably coupled to the backup release lever (Okuma, [0084]-[0087] linkage E-120 is coupled to cancel lever A-700 to pivot cancel lever A-700) to move the release lever link against the bias of the release link spring member from the "normal" first position to the "override/reset" second position (Okuma, [0086], [0106]-[0107]: cancel lever A-700 is pulled and moves cancel slide pin A-800 against the bias from the open spring A-1000) in response to rotation of the vehicle key (Okuma, [0084], [0107]; the linkage E-120 disclosed by Okuma is configured to move the release lever link (A-800) in response to rotation of the vehicle key because Okuma, modified by Tomaszewski and Taurasi, includes a backup release lever for rotation in response to rotation of the vehicle key in place as the manual actuator E-110).

Regarding claim 8, Okuma, in view of --Tomaszewski and Taurasi above, teaches all limitations of claim 6 as shown. Okuma, in view of Tomaszewski and Taurasi, teaches the backup release lever is “pulled” by the link arm E-120 (Okuma, [0098]) to cause the pivotal movement of the backup release lever (Okuma, [0084]). One of ordinary skill in the art would recognize the combination of Okuma, Tomaszewski, and Taurasi results in the link arm (Okuma, Fig. 2: E-120) being configured for linear movement to cause the pivotal movement of the backup release lever in response to rotation of the vehicle key (see rejection of claim 6). The key cylinder taught by Taurasi (Taurasi, Fig. 5E, 150+152) is configured to produce a linear motion (Taurasi, Fig. 5E) in the link arm (Taurasi, Figs. 5G: 154) in response to rotation of the vehicle key (Taurasi, [0078]-[0079]). One of ordinary skill in the art would recognize that in modifying Okuma in view of Tomaszewski and Taurasi would result in the link arm disclosed by Okuma being configured for linear movement in response to rotation of the vehicle key as taught by Taurasi, with a reasonable expectation the modification would not affect the function of the link arm and backup release lever taught by Okuma. 

Claims 11-12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 and Broadhead, US 8136866.

Regarding claim 11, Okuma discloses a closure panel for a motor vehicle (abstract), comprising: the power closure latch assembly including: 
a ratchet C-150 (Fig. 2) moveable between a striker release position whereat the ratchet is positioned to release a striker to allow the closure panel to be opened ([0066]) and a striker capture position whereat the ratchet is positioned to retain the striker to maintain the closure panel in a closed position ([0065]); 
a pawl C-140 (Fig. 2) moveable between a ratchet holding position whereat the pawl holds the ratchet in its striker capture position ([0065]) and a ratchet releasing position whereat the pawl permits movement of the ratchet to its striker release position ([0066]); 
a power driven actuator B-200 (Fig. 2) and an actuator lever A-300 (Fig. 5A) configured in operable communication with the power driven actuator ([0092]); 
a release lever A-900 (Fig. 5A) configured in operable communication with the pawl ([0083]), with the release lever being biased away from the pawl ([0109] release lever A-900 biased to rotate counter-clockwise and release the lift lever C-110 corresponds to being biased away from the pawl C-140); 
a release lever link A-800 (Fig. 5A) configured to bridge the actuator lever and the release lever to operably communicate the actuator lever with the release lever ([0101]: pin A-800 connects the actuator lever A-300 via the passive lever A-500 with the open lever A-900) when the release lever link is in a "normal" first position ([0086]: first position is against closed end A-912) to provide concurrent movement34Atty. Docket No. 028925-00562/711148US between the actuator lever and the release lever ([0092]: passive lever A-500 engaged to active lever A-300 during normal operation and rotates with the active lever A-300; [0103] movement of passive lever A-500 rotates open lever A-900) and to provide power-assisted movement of the pawl between the ratchet releasing position and the ratchet holding position in response to selective actuation of the power driven actuator ([0089]-[0091]), and to allow the release lever to move independently from the actuator lever ([0108]: open lever A-900 is disengaged from the passive lever A-500, which is engaged to the active lever A-300) when the release lever link is in a manually deployed "override/reset" second position ([0084]: manually trigger cancel lever A-700; [0107]: second position is away from the closed end A-912 via pulling cancel lever A-700) to allow movement of the pawl from the ratchet releasing position back to the ratchet holding position ([0109]: when open lever A-900 is disengaged from passive lever A-500, pawl C-140 is allowed to return to the fully latched state).

However, Okuma is silent to an outer panel and an inner panel with -a shut face extending therebetween; and a power closure latch assembly mounted along the shut face.
Broadhead teaches a known door assembly. Broadhead teaches an outer panel 112 (Fig. 4A) and an inner panel 114 (Fig. 4A) with -a shut face (Fig. 4A: reinforcement member 156 mounted on face corresponding to shut face) extending therebetween; and a power closure latch assembly 155 (Fig. 4A) mounted along the shut face (Fig. 4A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power closure latch assembly disclosed by Okuma to further include an outer panel and an inner panel with a shut face and to mount the power closure latch assembly along the shut face as taught by Broadhead to employ the latch disclosed by Okuma on a vehicle door without substantial openings that may affect the rigidity or impact performance of the inner panel (Broadhead, col. 5 line 65-col. 6 line 3). 

([0062]) but is not explicit that the ratchet is biased toward the striker release position. 
Tomaszewski also teaches a known vehicle latch assembly. Tomaszewski ratchet biased toward the striker release position ([0011]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratchet disclosed by Okuma to be biased to the striker release position as disclosed by Tomaszewski so when the pawl is released from the ratchet holding position, the ratchet is biased to automatically release the striker (Tomaszewski, [0013]).  

Okuma also discloses the pawl is biased by a spring ([0059]), but is not explicit that the pawl is biased toward the ratchet holding position.
Tomaszewski teaches a pawl biased toward the ratchet holding position ([0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pawl disclosed by Okuma to be biased to the ratchet holding position as disclosed by Tomaszewski to prevent the ratchet from rotating to the striker release position until the user desires to open the door (Tomaszewski, [0049]).  

Regarding claim 12, Okuma, in view of Tomaszewski and Broadhead, further teaches a backup release lever A-700 (Okuma, Fig. 5A) configured in operable communication with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]).

Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, in view of Tomaszewski, US 2016/0362916 and Broadhead, US 8136866, as applied to claim 12 above, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

Regarding claim 13, Okuma, in view of Tomaszewski and Broadhead, further teaches the backup release lever A-700 (Okuma, Fig. 5A) is configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]). However, Okuma, in view of Tomaszewski and Broadhead, does not disclose the backup release lever is configured for manual activation via a vehicle key. 
Taurasi teaches a backup release lever 146 (Fig. 5A) configured for manual actuation independent from the power driven actuator ([0071] the user can reset the latch to a closed condition mechanically when the motor and/or its mechanical connections are inoperable, corresponding to manual actuation independent from the power driven actuator) via a vehicle key ([0075]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup release lever configured for manual actuation independent from the power driven actuator to move the release lever link from the "normal" first position to the "override/reset" second position disclosed by Okuma, as modified by Tomaszewski above, to be configured for manual actuation via a vehicle key as taught by Taurasi to enable the user to close and lock the door latch mechanically from the exterior (Taurasi [0071], [0099]) and while preventing an unauthorized user from closing and locking the door latch.

Regarding claim 14, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, further teaches a backup actuation lever (Okuma, [0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the backup release lever (Okuma, Fig. 2 illustrates linkage E-120 operably couples manual actuator E-110 and cancel lever A-700), wherein rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]: cancel lever A-700 is pulled, corresponds to rotating, and contacts cancel slide pin A-800 to slide to the open end A-914).
However, Okuma, as modified by --Tomaszewski, Broadhead, and Taurasi above, is silent to the backup actuation lever being configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key.
Taurasi further teaches a backup actuation lever 152 (Fig. 5E) operably coupled to a backup release lever 146 (Fig. 5D), the backup actuation lever being configured for receipt of the vehicle key ([0077]: key cylinder 150 receives the key and includes linkage element 152) and for rotation in response to rotation of the vehicle key 122 (Fig. 5F; [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever disclosed by Okuma, in view of Tomaszewski and Taurasi, to be configured for receipt of the vehicle key and for rotation in response to rotation of the vehicle key as taught by Taurasi to transfer the rotation of the vehicle key to the backup release lever so the user can close the latch mechanically from the exterior when the motor is inoperable (Taurasi [0071], [0099]).

Regarding claim 15, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, further teaches a link arm E-120 (Okuma, Fig. 2) extending between the backup release lever and the backup actuation lever (Okuma, [0054]) and being pivotably coupled to the backup release lever (Okuma, [0084]-[0087] linkage E-120 is coupled to cancel lever A-700 to pivot cancel lever A-700) to move the release lever link against the bias of the release link spring member from the "normal" first position to the (Okuma, [0086], [0106]-[0107]: cancel lever A-700 is pulled and moves cancel slide pin A-800 against the bias from the open spring A-1000) in response to rotation of the vehicle key (Okuma, [0084], [0107]; the linkage E-120 disclosed by Okuma is configured to move the release lever link (A-800) in response to rotation of the vehicle key because Okuma, as modified by Broadhead, Tomaszewski, and Taurasi, includes a backup release lever for rotation in response to rotation of the vehicle key as the manual actuator).

Regarding claim 17, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, teaches the backup release lever is “pulled” by the link arm E-120 (Okuma, [0098]) to cause the pivotal movement of the backup release lever (Okuma, [0084]). One of ordinary skill in the art would recognize the combination of Okuma, Tomaszewski, Broadhead, and Taurasi results in the link arm (Okuma, Fig. 2: E-120) being configured for linear movement to cause the pivotal movement of the backup release lever in response to rotation of the vehicle key (see rejection of claim 6). The key cylinder taught by Taurasi (Taurasi, Fig. 5E, 150+152) is configured to produce a linear motion (Taurasi, Fig. 5E) in the link arm (Taurasi, Figs. 5G: 154) in response to rotation of the vehicle key (Taurasi, [0078]-[0079]). One of ordinary skill in the art would recognize that in modifying Okuma in view of Tomaszewski, Broadhead, and Taurasi would result in the link arm disclosed by Okuma being configured for linear movement in response to rotation of the vehicle key as taught by Taurasi, with a reasonable expectation the modification would not affect the function of the link arm and backup release lever taught by Okuma. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okuma, US 2018/0058112, as applied to claim 18 above, and further in view of Taurasi, et al., US 2014/0360235 [hereinafter: Taurasi].

claim 19, Okuma discloses every limitation of claim 18 as shown. Okuma further discloses a backup actuation lever ([0054]: manual actuator E-110 corresponds to a backup actuation lever) operably coupled to the release lever link A-800 (Figs. 2 and 5A; [0054], [0069]: manual actuator E-110 operably coupled to the cancel slide pin A-800 via the cancel lever A-700 connected to the linkage E-120).
Okuma further discloses rotation of the backup actuation lever causes pivotal movement of the backup release lever into abutment with the release lever link to move the release lever link from the "normal" first position to the "override/reset" second position (Okuma, [0107]: cancel lever A-700 is pulled and contacts cancel slide pin A-800 to slide to the open end A-914). However, Okuma, is silent to configuring the backup actuation lever for receipt of a vehicle key such that rotation of the vehicle key causes the release lever link to move from the "normal" first position to the "override/reset" second position.
Taurasi further teaches a backup actuation lever 152 (Fig. 5E) configured for receipt of a vehicle key 122 (Fig. 5F; [0077]: key cylinder 150 receives the key and includes linkage element 152) such that rotation of the vehicle key causes the backup actuation lever to rotate [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backup actuation lever coupled to the release lever link disclosed by Okuma to be configured for receipt of the vehicle key as taught by Taurasi such that rotation of the vehicle key causes the release lever link to move from the "normal" first position to the "override/reset" second position to use the rotation of the vehicle key for moving the release lever link so the user can close the latch mechanically when the motor is inoperable (Taurasi [0071], [0099]).

Allowable Subject Matter
Claims 7, 9-10, 16, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 7, 9-10, 16, 20, and 22.
In regards to claim 7, Okuma, in view of Tomaszewski and Taurasi, fails to disclose the backup release lever is supported for pivotal movement on the actuator lever. The examiner can find no motivation to modify the backup release lever taught by Okuma, in view of Tomaszewski and Taurasi, to be supported for pivotal movement on the actuator lever without destroying the intended structure of the device taught by Okuma, as modified by Tomaszewski and Taurasi, and without impermissible use of hindsight.
In regards to claim 9, Okuma, in view of Tomaszewski, teaches a pawl lever (Okuma, C-110, Fig. 2) disposed between the release lever and the pawl (Okuma, Fig. 2) and a spring (Okuma, C-141, Fig. 2) to bias the pawl disposed between the pawl and the pawl lever (Okuma, Fig. 2). However, Okuma, in view of Tomaszewski, fails to disclose the pawl lever is biased by a pawl lever spring to impart the bias on the pawl toward the ratchet holding position. The examiner can find no motivation to modify the invention taught by Okuma, modified by Tomaszewski, to provide a pawl lever spring biasing the pawl lever and wherein the pawl lever imparts the bias on the pawl toward the ratchet holding position without destroying the intended structure and operation of the device taught by Okuma, in view of Tomaszewski, and without the impermissible use of hindsight. 

claim 10, Okuma, in view of Tomaszewski, teaches a gear member (Okuma, A-400, Fig. 2) operatively coupled to the power driven actuator (Okuma, [0071]), the gear member having a cam lobe (Okuma, A-412, Fig. 2). However, Okuma, in view of Tomaszewski, fails to disclose a gear member having a cam lobe configured for abutment with the actuator lever to pivot the actuator lever and move the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator. The examiner can find no motivation to modify the invention taught by Okuma, as modified by Tomaszewski, to provide a gear member having a cam lobe configured for abutment with the actuator lever to pivot the actuator lever and move the pawl between the ratchet holding position and the ratchet releasing position in response to selective actuation of the power driven actuator without destroying the intended structure and operation of the device disclosed by Okuma, in view of Tomaszewski and without the impermissible use of hindsight.
In regards to claim 16, Okuma, in view of Tomaszewski, Broadhead, and Taurasi, fails to disclose the backup release lever is supported for pivotal movement on the actuator lever. The examiner can find no motivation to modify the backup release lever taught by Okuma, in view of Tomaszewski, Broadhead and Taurasi, to be supported for pivotal movement on the actuator lever without destroying the intended structure of the device taught by Okuma, as modified by Tomaszewski, Broadhead, and Taurasi, and without impermissible use of hindsight.
	In regards to claim 20, Okuma, in view of Taurasi, teaches the release lever link is biased toward the “normal” first position (Okuma, [0086]), and suggests when the backup release lever is released then the release lever link returns to the “normal” first position due to the spring bias (Okuma, [0086]). However, Okuma, in view of Taurasi, fails to disclose the release lever link may be automatically returned to the “normal” first position from the “override/reset” second position upon power being restored to the power driven actuator. The examiner can find no motivation to modify the release lever link disclosed by Okuma, as modified by Taurasi, to be automatically returned to the “normal” first 
In regards to claim 22, Okuma, in view of Tomaszewski and Broadhead, teach all limitations of claim 11 and further teach a backup actuation lever operably coupled to the backup release lever. However, Okuma, as modified by Tomaszewski and Broadhead, does not disclose the backup actuation lever being accessible on the shut face. The examiner can find no motivation to modify the backup actuation lever disclosed by Okuma, in view of Tomaszewski and Broadhead, to be accessible on the shut face without use of impermissible hindsight.

Response to Arguments
Applicant’s arguments with respect to the objections to the claims have been fully considered and are persuasive.  The objections to claims 1 and 11 have been withdrawn. 

Applicant's arguments regarding the rejection of claims 1-20 have been fully considered but they are not persuasive. It is noted that a feature upon which applicant relies (i.e., the pawl is caused to return to a ratchet holding position) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Applicant fails to specifically point out how the language of the claims patentably distinguishes them from the references. The examiner suggests amending the claims to positively recite a structural or causal relationship between the release lever link, and/or the release lever, and the pawl. Presently the claims recite a relationship between the release lever link and the pawl which does not require causing movement of the release lever or the pawl as a result of moving the release lever link to a manually deployed 
Regarding independent claim 18, Applicant contends that because the pawl C-140 is not allowed to reset until the cancel lever A-700 is released, Okuma does not teach allowing the pawl to move under manual actuation from the ratchet releasing position back to the ratchet holding position. However, it is noted claim 18 does not require moving the pawl during a manual deployment of the release lever link, nor does claim 18 require moving the pawl by the same manual action that deploys the release lever link to the “override/reset” second position. 
As discussed above regarding the rejection of claim 18 under 102(a)(2), Okuma teaches every limitation of claim 18. Contrary to Applicant’s arguments, pulling and releasing the cancel lever A-700 is not required for allowing the pawl C-140 to move under manual actuation. When the release lever link A-800 is manually deployed to the “override/reset” second position, the release lever A-900 is allowed to move independently when the cancel lever A-700 is released (Okuma, [0107], [0109]). As such, the release lever link A-800 also indirectly allows the pawl C-140 to move under manual actuation because the allowing movement of the release lever A-900 allows the pawl C-140 to be manually actuated by closing the door (Okuma, [0109]). 

Regarding independent claim 1, Applicant contends Okuma, in view of Tomaszewski, fails to teach or suggest a relation between a release lever link, while in an “override/reset” position, allowing movement of the pawl C-140 from a ratchet releasing position to a ratchet holding position. Assuming the Applicant intends to refer to a relationship between a release lever link in the “override/reset” position and the pawl, it is noted that claim 1 does not require a direct connection between the release lever link and the pawl. Claim 1 merely requires a relationship between the release lever link and the pawl which allows movement of the pawl.


Regarding claim independent claim 11, Applicant contends Okuma, in view of Tomaszewski and Broadhead, fails to teach every limitation of claims 11-12 for the same reasons as claims 1 and 18. Claim 11 requires a relationship between the release lever link and the pawl which allows movement of the pawl. However it is noted that as in claim 1, claim 11 does not require a release lever link being configured to directly move the pawl and does not require moving the pawl. 
Applicant’s arguments fail to specifically point out how the language of the claims patentably distinguishes them from the references. As discussed above in the rejection under 103, Okuma teaches a relation between a release lever link A-800, while in an “override/reset” position (separated from the closed end A-912), to allow the movement of the pawl C-120 from a ratchet releasing position to a ratchet holding position ([0109]: in the “override/reset” position, the release lever A-900 is allowed to release the open lever hook A-920, allowing the pawl C-140 to move to the ratchet holding position). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675